Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 and 15-16 are rejected.
Claims 12-14 are objected to.

Claim Objections
Claim 2 is objected to because of the following informalities: claim 2 recites the limitation: “the method of 1”. This limitation appears to contain typographical error, missing the word “claim”. For the purposes of this examination, the limitation has been interpreted as: “the method of claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent Claims 1 and 9 each recites the limitations: “wherein an exposed surface located within the sealed cavity”. This limitation appears to be ambiguous and contradictory, and leaves the readers in doubt as to how a surface within a sealed cavity can be an exposed surface at the same time. It appears that a cavity must be opened before any surface within it can be exposed. Thus, this lack of clarity renders each of claims 1 and 9 indefinite. In addition, claims 2-8 and 10-16 are similarly rejected because they inherit the deficiency of their respective base claim 1 or 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US PUB 20110018398, hereinafter Fukuda).
Regarding claim 1, Fukuda discloses a method of forming an ultrasound transducer device (e.g. forming a piezoelectric ultrasonic transducer), (see at least the abstract and figure 1) the method comprising: bonding a membrane (e.g. a film 35) to a substrate (e.g. a base board 2) so as to form a sealed cavity (e.g. a sealed cavity C) therebetween (see figure 3); wherein an exposed surface located within the sealed cavity comprises a getter material (e.g. a getter material 34), the getter material being electrically isolated from a bottom electrode of the cavity (e.g. a bottom electrode 36, 37 are separated from the getter material 34), (see Fukuda, [0055], [0062]-[0066], and [0070], also figures 1-4).

Regarding claim 2, Fukuda discloses the method of claim 1, wherein the exposed surface comprises a top surface of the substrate (e.g. top surface of base board 2), (see Fukuda, [0070] and figure 4).

Regarding claim 3, Fukuda discloses the method of claim 1, wherein the getter material (getting material 34) comprises a same material as a bottom electrode  (e.g. both electrodes 36,37) of the cavity (e.g. same material such as aluminum), (see Fukuda, [0065]-[0066]).

Regarding claim 4, Fukuda discloses the method of claim 1, wherein the getter material (getting material 34) comprises one or more of: titanium, zirconium, vanadium, cobalt, nickel, and alloys thereof (see Fukuda, [0066]).

Regarding claim 8, Fukuda discloses the method of claim 1, wherein the getter material (getting material 34) is configured to remove one or more of oxygen, nitrogen, argon, or water vapor from the cavity (e.g. the getter material removes at least oxygen by absorption), (see Fukuda, [0089]).

Regarding claim 9, Fukuda discloses an ultrasound transducer device (e.g. a piezoelectric ultrasonic transducer), (see at least the abstract and figure 1), comprising: a membrane (e.g. a film 35) bonded to a substrate (e.g. a base board 2) with a sealed cavity (e.g. a sealed cavity C) herebetween (see figure 3); wherein an exposed surface located within the sealed cavity comprises a getter material (e.g. a getter material 34), the getter material being electrically isolated from a bottom electrode of the cavity (e.g. a bottom electrode 36, 37 separated from the getter material 34), (see Fukuda, [0055], [0062]-[0066], and [0070], also figures 1-4).

Regarding claim 10, Fukuda discloses the device of claim 9, wherein the exposed surface comprises a top surface of the substrate (see Fukuda, [0070] and figures 2-3).

Regarding claim 11, Fukuda discloses the device of claim 1, wherein the getter material (getting material 34) comprises one or more of: titanium, zirconium, vanadium, cobalt, nickel, and alloys thereof (see Fukuda, [0066]).

Regarding claim 15, Fukuda discloses the device of claim 9, wherein the getter material (getting material 34) is selected to remove one or more gases including one or more of oxygen, nitrogen, argon, or water vapor (e.g. the getter material removes at least oxygen by absorption), (see Fukuda, [0089]).

Regarding claim 16, Fukuda discloses the device of claim 9, wherein the getter material (getting material 34) comprises a same material (e.g. aluminum) as the bottom electrode  (electrodes 36,37) of the cavity (see Fukuda, [0065]-[0066]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda.
Regarding claim 5, Fukuda discloses the method of claim 4, but fails to explicitly disclose further comprising removing one or more insulating layers from the getter material.
However, it would be obvious to remove one or more insulating layers from the getter material of Fukuda if such insulating layer(s) is not desired or required since it has been held that: omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04 II A).

Regarding claim 6, Fukuda discloses the method of claim 5, but fails to explicitly disclose wherein the getter material (getter 34) is disposed at an outer perimeter of the cavity. However, it would be obvious to dispose the getter material on outer perimeter of the cavity if such a position is more suitable since it has been held that the particular placement of an element is an obvious matter of design choice (see MPEP 2104.04 VI C).

Regarding claim 7, Fukuda discloses the method of claim 5, but fails to explicitly disclose wherein the cavity is circular shaped and the getter material is disposed at an outer radius of the cavity. However, Fukuda teaches an obvious alternative in the form of a rectangularly shaped cavity C  (see Fukuda, [0069] and figure 3).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OYESOLA C OJO/Primary Examiner, Art Unit 2654